Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Oct. 6, 2020.  Claims 246, 248-253 and 274-286 are pending and currently examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 246, 248-253, 274-277 and 282 are rejected under 35 U.S.C. 103 as being unpatentable over Pinschewer et al. (US 2017/0319673 A1, published on Nov. 9, 2017, claiming priority to US provisional application No. 62/079,493 filed on Nov. 13, 2014. Submitted in IDS filed on Oct. 6, 2020) in view of Cassetti et al. (US 2007 /0275003 A1, published on Nov. 29, 2007. Submitted in IDS filed on Oct. 6, 2020) and/or CN 102002105 A (published on April 6, 2011. Submitted in IDS filed on Oct. 6, 2020)
Base claim 246 is directed to a method of generating a tri-segmented arenavirus viral vector comprising one L segment and two S segments and a nucleotide sequence encoding a polypeptide comprising an amino acid sequence that is at least 80% identical to SEQ ID NO: 10, wherein the method comprises: 
a. transfecting into a host cell one or more complementary deoxyribonucleic acid (cDNA) of the one L segment and two S segments; 
b. maintaining the host cell under conditions suitable for virus formation; and 
c. harvesting the tri-segmented arenavirus viral vector, 
wherein one of the two S segments is selected from the group consisting of: 
(i) an S segment wherein the ORF encoding the NP is under control of an arenavirus 5' UTR, 
(ii) an S segment wherein the ORF encoding the Z protein is under control of an arenavirus 5' UTR, 
(iii) an S segment wherein the ORF encoding the L protein is under control of an arenavirus 5' UTR, 

(v) an S segment wherein the ORF encoding the L protein is under control of an arenavirus 3' UTR, and 
(vi) an S segment wherein the ORF encoding the Z protein is under control of an arenavirus 3' UTR.
SEQ ID NO: 10 represents a HPV16 E7/E6 fusion protein with mutations in Rb binding site and zinc finger motifs.
Pinschewer teaches an invention that relates to arenaviruses with rearrangements of their open reading frames ("ORF") in their genomes; in particular, a modified arenavirus genomic segment, wherein the arenavirus genomic segment is engineered to carry a viral ORF in a position other than the wild-type position of the ORF. It also discloses trisegmented arenavirus particles comprising one L segment and two S segments or two L segments and one S segment, and that the disclosed recombinant arenaviruses can be used for vaccines and/or treatment of diseases or immunotherapy. See e.g. Abstract.
 Specifically, Pinschewer teaches that the arenavirus genomic segment or the arenavirus particle is derived from LCMV; that, in some embodiments, the arenavirus genomic segment or arenavirus particle is derived from the LCMV MP strain, Armstrong strain, or Armstrong Clone 13 strain; that, in other embodiments, the arenavirus genomic segment or the arenavirus particle is derived from Junin virus vaccine Candid #1, or Junin virus vaccine XJ Clone 3 strain. See e.g. PGPub [0052]. Pinschewer teaches that a tri-segmented arenavirus particle may comprise one L segment and two 4 PFU of the tri-segmented arenavirus particle; and that, in certain embodiments, inter-segmental recombination of the two S segments, uniting two arenavirus ORFs on only one instead of two separate segments, abrogates viral promoter activity. See e.g. PGPub [0054]. 
Pinschewer teaches that the viral ORFs may be expressed from both the 5’UTR and the 3’UTR. See e.g. Fig. 7.
Pinschewer teaches that a wide variety of antigens may be expressed by the arenavirus genomic segment, arenavirus particle or the trisegmented arenavirus particles disclosed in the application; that, in one embodiment, the heterologous ORF encodes an antigen of an infectious pathogen or an antigen associated with any disease that is capable of eliciting an immune response; that, in certain embodiments, the heterologous ORF can encode an antigen derived from a virus, a bacterium, a fungus, a parasite, or can be expressed in a tumor or tumor associated disease (i.e., cancer), an autoimmune disease, a degenerative disease, an inherited disease, substance dependency, obesity, or an allergic disease. See PGPub [0241]. Pinschewer et al. further teaches that the heterologous ORF encodes a viral antigen, including a viral antigen from adenoviridae, herpesviridae (e.g., herpes simplex virus 1, herpes simplex virus 2, herpes simplex virus 5, herpes simplex virus 6, Epstein-Barr virus, HHV6-HHV8, leviviridae ( e.g., levivirus, enterobacteria phase MS2, allolevirus), poxyiridae (e.g., chordopoxyirinae, parapoxvirus, avipoxvirus, capripoxvirus, 
Pinschewer teaches that, in certain embodiments, the method comprises transcribing the cDNA of the arenavirus genomic segment. “Also provided herein is a method of generating the arenavirus particle. In certain embodiments the method of generating the arenavirus particle comprises: (i) transfecting into a host cell the cDNA of the arenavirus genomic segment; (ii) transfecting into the host cell a plasmid comprising the cDNA of the second arenavirus genomic segment; (iii) maintaining the host cell under conditions suitable for virus formation; and (iv) harvesting the arenavirus particle.” See e.g. [0038]-[0043]. It teaches that in certain embodiments, the transcription of the L
segment and the S segment is performed using a bidirectional promoter, and that in certain embodiments, the method further comprises transfecting into a host cell one or more nucleic acids encoding an arenavirus polymerase. See e.g. [0044]-[0045].
Accordingly, Pinschewer teaches a method for generating a tri-segmented arenavirus vector as claimed except that, even though Pinschewer teaches that the 
Cassetti et al. teaches that disclosed invention provides immunogenic and pharmaceutical compositions for the treatment and prevention of HPV-associated cancers; that the invention relates to fusions of HPV16 E6 and E7 with mutations abrogating the transforming activity of the E6 and E7 proteins; and that any gene or protein delivery method can be used to deliver or package the immunogenic compositions. See e.g. Abstract.  It further teaches that promising vaccine vectors for delivering the E6/E7 fusion antigens can be viral vectors. See e.g. PGPub [0007].
Cassetti discloses amino acid sequences of a series of HPV E6/E7 fusion proteins, including SEQ ID NO: 11 which is 96.2% identical to SEQ ID NO: 10 of the instant application. See sequence alignment below:
SEQ ID NO 11
;   LENGTH: 248
;   TYPE: PRT
;   ORGANISM: Human papillomavirus type 16
US-10-530-253-11

  Query Match             96.2%;  Score 1355.5;  DB 4;  Length 248;
  Best Local Similarity   96.9%;  
  Matches  247;  Conservative    1;  Mismatches    0;  Indels    7;  Gaps    1;

Qy          1 MHGDTPTLHEYMLDLQPETTDLYGYGQLNDSSEEEDEIDGPAGQAEPDRAHYNIVTFCCK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MHGDTPTLHEYMLDLQPETTDLYGYGQLNDSSEEEDEIDGPAGQAEPDRAHYNIVTFCCK 60

Qy         61 CDSTLRLCVQSTHVDIRTLEDLLMGTLGIVGPICSQKPHQKRTAMFQDPQERPRKLPQLC 120
              ||||||||||||||||||||||||||||||||||||||       |||||||||||||||
Db         61 CDSTLRLCVQSTHVDIRTLEDLLMGTLGIVGPICSQKP-------FQDPQERPRKLPQLC 113

Qy        121 TELQTTIHDIILECVYCKQQLLRREVYDFAFRDLCIVYRDGNPYAVGDKCLKFYSKISEY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        114 TELQTTIHDIILECVYCKQQLLRREVYDFAFRDLCIVYRDGNPYAVGDKCLKFYSKISEY 173

Qy        181 RHYCYSLYGTTLEQQYNKPLCDLLIRCINGQKPLCPEEKQRHLDKKQRFHNIRGRWTGRC 240
              ||||||:|||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        174 RHYCYSVYGTTLEQQYNKPLCDLLIRCINGQKPLCPEEKQRHLDKKQRFHNIRGRWTGRC 233

Qy        241 MSCCRSSRTRRETQL 255
              |||||||||||||||
Db        234 MSCCRSSRTRRETQL 248



  Query Match             97.5%;  Score 1374;  DB 18;  Length 255;
  Best Local Similarity   98.4%;  
  Matches  251;  Conservative    0;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 MHGDTPTLHEYMLDLQPETTDLYGYGQLNDSSEEEDEIDGPAGQAEPDRAHYNIVTFCCK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MHGDTPTLHEYMLDLQPETTDLYGYGQLNDSSEEEDEIDGPAGQAEPDRAHYNIVTFCCK 60

Qy         61 CDSTLRLCVQSTHVDIRTLEDLLMGTLGIVGPICSQKPHQKRTAMFQDPQERPRKLPQLC 120
              |||||||||||||||||||||||||||||| |||||||||||||||||||||||||||||
Db         61 CDSTLRLCVQSTHVDIRTLEDLLMGTLGIVCPICSQKPHQKRTAMFQDPQERPRKLPQLC 120

Qy        121 TELQTTIHDIILECVYCKQQLLRREVYDFAFRDLCIVYRDGNPYAVGDKCLKFYSKISEY 180
              ||||||||||||||||||||||||||||||||| |||||||||||| |||||||||||||
Db        121 TELQTTIHDIILECVYCKQQLLRREVYDFAFRDGCIVYRDGNPYAVCDKCLKFYSKISEY 180

Qy        181 RHYCYSLYGTTLEQQYNKPLCDLLIRCINGQKPLCPEEKQRHLDKKQRFHNIRGRWTGRC 240
              ||||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||
Db        181 RHYCYSLYGTTLEQQYNKPLCDLLIRCINCQKPLCPEEKQRHLDKKQRFHNIRGRWTGRC 240

Qy        241 MSCCRSSRTRRETQL 255
              |||||||||||||||
Db        241 MSCCRSSRTRRETQL 255

It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to introduce to HPV antigens of CN 102002105 A into the tri-segmented arenavirus vector of Pinschewer to construct a arenavirus-based vaccine candidate for HPV E6/E7 antigens.  There is reasonable expectation of success that HPV E6 and/or E7 gene can be incorporated into the recombinant trisegmented arenavirus disclosed in Pinschewer using routine molecular biology approaches.   
Regarding claim 282, the additional limitation does not further limit the structure of claim 246, instead, it is more of an assumed situation that might happen to the vector of claim 246. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 246, 248-253 and 274-286 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-52 of US 10669315 B2 in view of prior art references cite in the art rejection above. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims encompass a tri-segment arenavirus vector encoding a heterologous polypeptide that is to a partially identical to SEQ ID NO: 10. The patented claims require that the tri-segment arenavirus vector comprise a nucleic acid sequence encoding a polypeptide at least 99% identity to SEQ ID NO: 10, the instant claims 246, 248-253, 274-277 and 282 specify at least 80% identity, and the instant claims 278-281 and 283-286 specify at least 99% identity to SEQ ID NO: 10. Therefore, the vector of the patented claims anticipate that of the instant claims. 

It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to apply the method of producing tri-segmented arenavirus vector disclosed in Pinschewer to produce the tri-segmented arenavirus vector of the patented claims. 
Claims 13-24 of the patented claims are drawn to a method of treating HPV infection or inducing an immune response comprising administering the tri-sengmented arenavrus vector. These claims are connected to the instant claims through the tri-segment vector, and one of ordinary skill in the art at the time of invention would have found it obvious that the methods of the using and producing the same product are obvious to each other, especially based in the teachings of prior art references cited in the 103 rejection.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax 

/NIANXIANG ZOU/           Primary Examiner, Art Unit 1648